OPINION OF THE COURT
FLAHERTY, Justice.
On August 14, 1978 appellant, James Taylor, was convicted of first degree murder and aggravated robbery following the fatal beating of Robert Morgan. On appeal, appellant presents three arguments: 1) that a mistrial should have been granted because the prosecutor improperly cross-examined a defense witness; 2) that it was reversible error for the trial court to have permitted a court officer to testify concerning her observation, during trial, of a conversation between appellant and a defense witness; 3) that the trial judge invaded the province of the jury when he instructed them that he was “required” to charge them on the law of voluntary and involuntary manslaughter.
We have carefully reviewed the briefs and the record and we find nothing which would constitute reversible error.
Judgments of sentence affirmed.